MEMORANDUM OPINION
                                       No. 04-12-00309-CV

                 IN THE INTEREST OF K.B., K.J.P.B., K.J.P., and K.P., Children

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 11-0254-CV
                            Honorable Karin Bonicoro, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: June 20, 2012

DISMISSED FOR LACK OF JURISDICTION

           A clerk’s record was filed in this appeal on May 18, 2012.      The notice of appeal

contained in the clerk’s record, however, is a request for a de novo hearing of an associate

judge’s report before the referring court. See TEX. FAM. CODE ANN. § 201.204, 201.317 (West

Supp. 2011). The fiat attached to this notice of appeal states that the motion was set for a

hearing before the referring court on May 7, 2012. The clerk’s record does not contain a final

judgment from the de novo hearing or a notice of appeal to this court.

           On May 22, 2012, we ordered the respondent parent to show cause why this appeal

should not be dismissed for lack of jurisdiction. No response was filed. Accordingly, this appeal

is dismissed for lack of jurisdiction without prejudice to the respondent parent’s right to appeal
                                                                                     04-12-00309-CV


to this court after a final judgment is signed. See TEX. R. APP. P. 25.1 (setting forth requirements

for perfecting an appeal in a civil case); TEX. R. APP. P. 42.3 (providing for involuntary dismissal

of civil appeal for want of jurisdiction).

                                                  PER CURIAM




                                                -2-